Citation Nr: 0527706	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  01-09 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative joint and disc disease of the cervical spine 
with painful motion and neurological manifestations in left 
arm and with arthritis of the dorsal spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1954 to 
January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

In September 2002, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

At the June 2003 VA examination, the veteran stated that he 
worked in supply in the air force from 1954 until 1976 and 
suffers back problems (both back and neck).  The examiner 
diagnosed the veteran with degenerative joint disease of the 
lumbar spine with left L4 radiculopathy.  As it is unclear 
whether the veteran wishes to file a claim for service 
connection for a lumbar spine disability, this matter is 
referred to the RO for appropriate action.
  

FINDINGS OF FACT

1.  The presence of PTSD is not established.

2.  The veteran's cervical spine disability results in no 
more than severe symptoms of intervertebral disc syndrome 
with recurring attacks with intermittent relief; does not 
result in incapacitating episodes having a total duration of 
at least six weeks during the past year; and there is no 
evidence of unfavorable ankylosis of the entire spine.

3.  A moderate incomplete paralysis of the left ulnar nerve 
due to cervical degenerative joint disease has been shown.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD which was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).

2.  The criteria for a rating in excess of 40 percent for 
degenerative joint and disc disease of the cervical spine 
with painful motion and neurological manifestations in left 
arm and with arthritis of the dorsal spine have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45. 4.71a, Diagnostic Code 5293 (2002), 
effective prior to September 23, 2002; Diagnostic Code 5293 
(2003), effective as of September 23, 2002; Diagnostic Code 
5243 (2004), effective September 26, 2003.

3.  A separate 20 percent rating is warranted for left ulnar 
neuropathy secondary to cervical degenerative joint disease.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Code 8516 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

Pursuant to the Board's September 2003 Remand, the Appeals 
Management Center (AMC) asked the physician that examined the 
veteran to provide an addendum to the VA examination report.  
In March 2005, the AMC issued a Supplemental Statement of the 
Case.  Based on the foregoing actions, the Board finds that 
there has been compliance with the Board's September 2003 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In January 2003, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claims.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as private medical 
records, employment records, or records from state or local 
government agencies.  While the January 2003 notice letter 
did not specifically advise the veteran to provide any 
evidence in his possession that pertains to his claim, he was 
informed to either send information describing additional 
evidence or the evidence itself to VA.  The Board finds that 
the veteran was sufficiently put on notice as to the need for 
any available evidence to be received by VA and associated 
with the claims file, whether the evidence was in his 
possession, obtained by him, or obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, only after a rating action 
was promulgated did the RO, in January 2003, provide notice 
to the claimant regarding what information and evidence was 
needed to substantiate his claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
January 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of his case to the 
Board, and the content of the notice letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
treatment records.  Further, the veteran was afforded VA 
examinations in connection with his claims.  The veteran has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

II.	Entitlement to service connection for PTSD

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303. 

Regulation 38 C.F.R. § 3.304(f) sets forth the three elements 
required to establish service connection for PTSD.  For 
service connection to be awarded for PTSD, the record must 
show: (1) a current medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between diagnosed PTSD and the 
claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.

With respect to element (3), combat status or credible 
supporting evidence that the claimed in-service stressor 
actually occurred, the Board notes that in the February 2002 
Statement of the Case, the RO explicitly conceded exposure to 
stressful experiences.  The RO stated, "The veteran's 
response to the stressor letter included descriptions of the 
veteran's job and noted that he was able to view the caskets 
being sent back to the States.  He also stated that he was 
often in the field at such places as Camp Evans and Camp 
Eagle, Chu Lai, Phu Bai, Quang Tri, and Hue.  His service 
personnel records reference counter-insurgency experience in 
1967-68.  He is shown to have served two tours in Vietnam 
with the second tour in 1972-73 described as non-combative 
and non-stressful."  Applying the benefit of the doubt 
doctrine, the Board will also resolve this issue of whether 
element (3) has been satisfied in favor of the veteran. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1991). 

With respect to element (1), a current medical diagnosis of 
PTSD, the record shows that a PTSD diagnosis has been given.  
A September 2003 VA psychiatrist outpatient note indicated 
that the veteran presented with complaints of depression and 
an inability to sleep.  The veteran reported nightmares and 
flashbacks and that his jeep was shot by a rocket and that he 
was paranoid and used drugs to keep him from being afraid.  
The veteran reported that he isolated himself from people, 
had poor impulse control, had anger outbursts and verbal 
altercations.  In addition, the veteran reported that he 
avoided watching war movies and that he was depressed most of 
the time.  The veteran also reported an incident in Vietnam 
where prisoners were breaking out and he was afraid that he 
would be killed; he reported commotion and a lot of shooting.  
The veteran reported poor concentration and a history of 
panic attacks.  The diagnosis was Axis I Post traumatic 
stress disorder; Axis IV nightmares and flashbacks, sleep 
disturbance; Axis V current GAF-45.  

However, A VA examination was conducted in June 2003 by A. S.  
The examiner noted a history of substance abuse and 
depression.  The examiner noted that the veteran's c-file 
contained diagnoses of depression and PTSD and that he was 
treated with antidepressant medication.  The examiner noted 
that the veteran reported being in Vietnam from 1968 and 1969 
as well as 1970 and 1973 and that he was unsure whether he 
was in active combat or in combat-related operations.  The 
examiner noted that the veteran at times became guarded and 
reported that he did not remember information.  The veteran 
complained of poor sleep, of being irritable, hostile and 
somewhat guarded.  He denied hearing voices and also denied 
thoughts of hurting himself or other people.  The examiner 
diagnosed, "Axis I:  Major depressive disorder, recurrent 
type with some paranoid features.  ... Axis IV:  Psychosocial 
stressor:  The patient's main psychosocial stressor appears 
to be recent separation from his wife, chronic underlying 
depression and past history of substance abuse.  Axis V:  The 
patient's current Global Assessment of Functioning is 
considered 60. ..."

In September 2003, the Board remanded the case so that the VA 
examiner who conducted the veteran's psychiatric examination 
in June 2003 could opine as to whether any currently 
diagnosed psychiatric disorder, including PTSD, was at least 
as likely as not causally or etiologically related to service 
or any incident thereof.

In April 2004, A. S., submitted a statement indicating that 
the veteran did not have any symptomatology related to 
posttraumatic stress disorder during examination, that the 
veteran had no complaints of nightmares, flashbacks, any kind 
of startle symptoms, or any symptoms related to the 
nightmares or related to Vietnam.  In addition, the examiner 
noted that the veteran had not mentioned any psychosocial 
stressors related to Vietnam.  It was the examiner's opinion 
at that time that veteran's main symptoms were poor sleep, 
depressed mood, frequent crying spells and little psychomotor 
retardation.  The examiner noted that the veteran did not 
have any diagnosis of PTSD and it was the examiner's 
impression that diagnosis of posttraumatic stress disorder 
has not been justified.  The examiner stated that the 
veteran, in the past, had been mainly treated for major 
depressive disorder with paranoid symptoms.  The examiner 
clarified, " ... no etiology related to posttraumatic stress 
disorder was mentioned by the patient."

Based on these reports, it is not possible to conclude that 
the veteran has post-traumatic stress disorder.  Where the 
existence of a claimed disability is not established, service 
connection may not be awarded.


III.	Entitlement to an evaluation in excess of 40 percent 
for degenerative joint and disc disease of the 
cervical spine with painful motion and neurological 
manifestations in left arm and with arthritis of the 
dorsal spine

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.

The veteran is currently assigned a 40 percent disability 
rating for his service-connected cervical spine disability 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293.  The 
regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Under Diagnostic Code 5293, Prior to September 23, 2002, 
severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief warrants a 40 percent disability 
rating.  Pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief 
warrants a 60 percent disability rating.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Under the revised regulations, intervertebral disc syndrome 
was evaluated as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted.  With 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease - unfavorable 
ankylosis of the entire spine warrants a 100 evaluation.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent evaluation.  Unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent disability rating.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes is as follows:

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
evaluation is warranted. With incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months, a 40 percent disability 
rating is assigned.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

38 C.F.R. § 4.71a, Diagnostic Code 5235 - 5243 (2004).

Reviewing the evidence under the criteria in effect prior to 
September 23, 2002, the preponderance of the evidence is 
against the grant of an evaluation in excess of 40 percent 
for the veteran's cervical spine disability.  There is no 
evidence that the veteran's intervertebral disc syndrome is 
pronounced with persistent symptoms of neuropathy or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  At the June 2003 VA 
examination, the veteran stated that the pain in his neck was 
not as bad as the pain in his back.  He denied daily neck 
pain and reported that his neck pain occurred two weeks out 
of the month but was not as severe as his back pain.  The 
veteran reported that during the day, he experienced sharp 
shooting pains when he turned his head and he reported being 
uncomfortable at night when he tried to lay down.  The 
veteran reported taking a muscle relaxant and stated that he 
might have flare-ups one to two times every 30 days, lasting 
24 hours and these were usually brought on by activity such 
as yard work.  

Although higher evaluations are provided under 38 C.F.R. § 
4.71a, Diagnostic Code 5286 for ankylosis of the spine with 
marked deformity, this Diagnostic Code is not applicable to 
this case because the veteran's service-connected disability 
has not been shown to result in ankylosis.  

Diseases arising from a single disease entity, are to be 
rated separately, as are all other disabilities.  38 C.F.R. § 
4.25(b). Accordingly, it appears that the orthopedic 
disability in the veteran's cervical spine should be rated 
separately from the neurologic disability in the left upper 
extremity.

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the ulnar nerve of the minor upper extremity.  A 
20 percent evaluation is warranted for moderate incomplete 
paralysis of the ulnar nerve of the minor upper extremity.  A 
30 percent evaluation is warranted for a severe incomplete 
minor extremity.  38 C.F.R. § 4.124a, Code 8516.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  A 50 percent evaluation is 
warranted for complete paralysis of the ulnar nerve of the 
minor upper extremity.  Complete paralysis is indicated when 
there is "griffin claw" deformity, due to flexor 
contraction of ring and little fingers, atrophy very marked 
in dorsal interspace, and thenar and hypothenar eminences; 
loss of extension of right and little fingers cannot spread 
the fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened.

The record indicates that the veteran is right handed.  
Therefore, neurological disability of his left upper 
extremity warrants a rating under the "minor" upper 
extremity.  At the June 2003 VA examination, the veteran was 
diagnosed with left ulnar neuropathy secondary to cervical 
degenerative joint disease.  Specifically, the veteran 
complained of numbness of the fourth and fifth digits, the 
ring and the little finger.  The veteran reported that he 
experienced the feeling of electricity shooting down those 
two fingers.  At the September 2002 Board hearing, the 
veteran testified that he rarely drops things because he 
holds it high, but that he has let things go.  Neurologic 
examination showed strength for both upper arms at 5+, 
reflexes for upper extremities at +2.  

The Board finds that these findings approximate no more than 
moderate incomplete paralysis of the ulnar nerve, and a 
separate 20 percent evaluation is warranted under Diagnostic 
Code 8512.

Reviewing the evidence under the criteria for evaluating 
diseases and injuries to the spine in effect September 23, 
2002, the preponderance of the evidence is against the grant 
of an evaluation in excess of 40 percent for the veteran's 
cervical spine disability.

There is no evidence that the veteran experiences 
incapacitating episodes as a result of his intervertebral 
disc syndrome.  At his June 2003 VA examination, the veteran 
specifically denied having any periods of incapacitation 
where he was ordered by the doctor to get bedrest.  In 
addition, the examiner noted that the veteran reported one or 
two days in the prior two years when he did not get out of 
bed; however, the bedrest was reported not prescribed by a 
doctor.  Therefore, the Board finds that application of the 
new criteria for evaluating intervertebral disc syndrome 
based on incapacitating episodes would be inappropriate.  38 
C.F.R. §§ 5293 (2003) and 5243 (2004).

Consideration has also been given as to whether a higher 
disability evaluation may be assigned by rating orthopedic 
and neurologic manifestations of the cervical spine 
disability.  In terms of the orthopedic manifestations, the 
range of motion findings at the June 2003 VA examination were 
30 degrees of flexion, 30 degrees of extension, 30 degrees of 
lateral flexion, and 35 degrees of lateral rotation.  Such 
findings would equate to a 20 percent disability evaluation 
for loss of range of motion of the cervical spine.  The Board 
recognizes that the veteran complained of neck pain that 
occasionally resulted in flare-ups.  However, even 
considering the veteran's subjective complaints of additional 
functional loss or loss of motion during flare-ups, the 
severity of the veteran's cervical spine disability does not 
even rise to the level of an individual who suffers from 
unfavorable ankylosis of the cervical spine, which warrants a 
40 percent evaluation.  

As for the neurologic component of the cervical spine 
disability, as noted above, a 20 percent disability is 
warranted under Diagnostic Code 8512.

The 20 percent evaluation for orthopedic manifestations and 
20 percent evaluations for chronic neurologic manifestations 
(mild bilateral paralysis of the lower radicular group), 
combine to a 40 percent evaluation under 38 C.F.R. § 4.25.  

Therefore, the veteran does not meet the criteria for an 
increased rating in excess of 40 percent for his service-
connected cervical spine disability under the new rating 
criteria for evaluating disease and injuries of the spine, 
effective September 23, 2002.

The Board notes that there is no evidence of record that the 
veteran's cervical spine disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable. 
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an Extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
cervical spine disability.  Hence the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(B)(1) for assignment of an 
Extraschedular evaluation. 

(Continued on next page)



ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied.

Entitlement to an evaluation in excess of 40 percent for 
degenerative joint and disc disease of the cervical spine 
with painful motion and neurological manifestations in left 
arm and with arthritis of the dorsal spine is denied.

A separate 20 percent rating for left ulnar neuropathy 
secondary to cervical degenerative joint disease is granted.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


